         Case 1:16-cv-02762-GWG Document 161 Filed 06/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRYAN FERNANDEZ, et al.,                                       :

                          Plaintiffs,                        :     16 Civ. 2762 (GWG)

        -v.-                                                 :     ORDER

HR PARKING INC., et al.,                                     :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The Court notes that plaintiffs’ Exhibit 1 consists of approximately 141 pages of time
records. The jury must not be asked to do any tedious calculations. Thus, it is important that the
jury not be asked to use these records unaided for the purpose of calculating damages.
        The Court assumes calculations must be made of hours worked for each plaintiff during
certain time periods to account for changes in hourly wages and changes in the liquidated
damages amounts. The parties must agree on these numbers in advance and they must be put in
a single chart that the jury can easily use.
        Any proposed chart of this kind shall be presented to all other parties by Tuesday, June
15, 2021 at 12:00 noon. Any objection to the calculations or summaries in the chart shall be
given to the other side by June 16, 2021. In the extremely unlikely event that the parties cannot
agree on the contents of the chart, they shall present their disagreement by letter on June 17,
2021.
       On a separate point, any response to the pending motion to quash (Docket # 160) shall be
filed by June 16, 2021.
        SO ORDERED.

Dated: June 11, 2021
       New York, New York
